Title: Thomas Barclay to the American Peace Commissioners, 23 May 1786
From: Barclay, Thomas
To: American Peace Commissioners,Adams, John,Jefferson, Thomas


          
            
              Gentl
            
            

              Cadiz

              23d. May 1786—
            
          


          I hope to have the Pleasure of soon hearing from you, and of being
            informed whether you have a my Commands for me farther than Morocco. I have long been
            anxious to see the Trade of our Country to these Parts, put on a safe and respectable
            footing, as I am well acquainted with the Importance of the Object, and if I can, while
            I am in the Neighbourhood of Africa, in the smallest Degree contribute towards the doing
            it, no care or Attention on my Part shall be wanting. If my going to Constantinople will
            be thought by you useful, you have only to command me and I offer you my Services there
            or anywhere else without Limitations. As soon as I have executed the business in which I
            am engaged, I intend to return to America for a few Months having already procured
            Permission from Congress to go there to settle some of my Affairs that require my
            Presence. I send you herewith an Extract of a Letter written from Morocco to the Consul
            of the Emperor of Germany at this Place from whom I received it, but it is the only
            Intelligence here of the Emperor of Morocco having made such a Declaration, and probably
            is no more than a sudden Gust of Passion which has blown over with the Circumstance that
            occasion’d it. It is however certain that the British are not at present a favor’d
            People in Morocco, and that a Letter from his Catholic Majesty is likely to have greater
            Weight in that Country than one from any other Potentate on Earth.
          I have had some Conversation with the Marquis de Vialli who is well
            known to the Emperor of Morocco, and who says he has frequently talked with him on the
            Subject of America. His Opinion is that the Emperor will demand a Tribute of 18,000
            Dollars p. Annum. This Gentleman to whom I was made known by General O Reily the late
            Governor of Andalugia and Cadiz has given me a good deal of useful Information and
            Advice, but to what Purposes I shall be able to apply either remains to be tried. Indeed
            I much fear the Emperor’s Ideas will exceed those of my Constituents. rmmediately on my
            Arrival here I wrote to him that I would embark for Magadore as soon as possible which I
            did to cut short any Delays that might occur there by waiting-for his Permission to go
            to Morocco where he is at present, and I expect by the Time I get to Magadore, orders:
            will be lodged for my getting forward.
          I beg you will believe me Gentlemen, &c.(signed)


          
            
              Thos. Barclay
            
          
          
            
   (Copy W. Short Secy)

          
        